Duppy, J.
This is an appeal from the judgment of the Court of Common Pleas, Division of Domestic Relations, which granted, on motion of the plaintiff-appellee, permission to take the children of the parties to the state of Colorado where plaintiff wished to establishe her residence, and overruled the motion of defendant-appellant for a change of custody of the minor children. Defendant-appellant gives the following as his assignments of error:
*290(1) The judgment and order of the Court is contrary to the manifest weight of the evidence.
(2) The judgment and order of the Court is contrary to law.
(3) The Court erred in refusing defendant-appellant’s request to examine as witnesses his two children ages 12 and 11 years respectively.
(4) Abuse of discretion by the Court whereby defendant-appellant was prevented from having a fair trial.
Having considered the bill of exceptions and briefs filed by counsel, we are of the opinion that the judgment and order of the Court of Common Pleas are not contrary to the weight of the evidence, nor is the judgment contrary to law.
In as much as the children were never subpoenaed and the defendant-appellant made no attempt to properly bring the children to the hearing, there is no basis for a finding of error in the conduct of the hearing officer. The children involved in this case were, at the time, 12 and 11 years of age respectively, and, unless forced to by proper and legal procedures, the Court could quite properly shield the children and keep them from the contestants as they unfold their unhappy lives before the Court.
The record does not indicate that there was an abuse of discretion by the Court which prevented this defendant-appellant from having a fair trial.
The judgment of the trial court will therefore be affirmed.
Bryant, P. J., and McLaughlin, J., concur.